Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings are objected to under 37 CFR 1.84 (b)(1), (i), (m) and (p) as being informal.  The lines, numbers and letters lack uniformity and are fuzzy lacking sharp definition.   Black and white photographs are not ordinarily permitted in utility and design applications because they generally do not reproduce clearly.  Solid shading is not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 2-9 is unclear and confusing.  The claims explicitly indicate in the preamble that an “apparatus” is the claimed invention, yet the all limitations in the claims are directed to “the implant” and an “interface” neither of which elements are part of the claimed “apparatus.”   It is unclear if the claims are directed solely to the “apparatus” or to the combination of an “apparatus”, “interface” and “implant.”  Clarification is required.  

In claim 19, it is unclear if “the removable prosthesis” is a required element of the claim.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-9 and 11-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/02355736).
	Lee discloses an apparatus 130 configured to couple with implant 110 wherein at least a portion of the apparatus is formed of a flexible material 153 allowing it to be secured to the implant with screws or cement (see e.g. Figures 1 and 2).  In regard to claim 2, note interface 113, 157.  In regard to claim 6, the tapered surface 113 meets the “Morse taper” limitation.  In regard to claim 8, note the flange 155.  In regard to claim 9, note the crown 30 (Figure 1).  In regard to claim 11, note the spring loaded snap fastener 153 disposed in socket 155.  In regard to claim 13, note “groove” 157.  In regard to the metal coil having a “plurality of turns in the same plane” limitation of .

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelak (US 5,556,280).
Pelak discloses an apparatus 68, 68’ for coupling to implant 102, 102’ via interface 50, 50’.   The Pelak apparatus 68, 68’  is formed of a flexible material allowing for a releasable engagement (note column 5, lines 34-50 and column 6, line 17 “snap fit retention”) so that the prosthesis 56 may be removed.  In regard to claim 5, note interface 50, 50’ screwing attachment 100, 100’.  In regard to claim 6, note the Morse taper of the outer surfaces of 52, 52’.  In regard to claim 8, note flange 84, 84’.

Claims 1-3, 5-7, 9, 11-15, 17-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2015/0125819).
Lin et al disclose in Figure 1-4 an apparatus 1 (spring clip) configured/capable of  coupling with an implant and fixed prosthesis B being formed of a flexible  material and allowing for connection without screws or cement.   It is noted that Lin et al discloses the prosthesis B is connected to a shaped “natural tooth T” rather than an implant, however, one would readily recognize that the prosthesis B is capable/configured to be connected to an implant  - moreover, it is noted that claim 1 is directed to the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pelak (US 5,556,280) in view of Creasman et al (US 8,182,266).
Creasman et al disclose a tool for 320 for removing a prosthesis 46 from a patient’s moth (e.g. Figure 11) where the prosthesis is removably connected to an implant 44.  To have used the Creasman et al prosthesis removing tool for assisting in the removal of the Pelak removable prosthesis 56 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to simplify/ease the removal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712